DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Non-Final Office Action filed December 9, 2021 is acknowledged.
Claims 15-16, 18-20, 22-36 and 40-43 were pending. Claims 15-16, 18, 20 and 22-29 are being examined on the merits. Claims 30-36 and 40-42 are withdrawn. Claims 19 and 43 are canceled.

Response to Arguments
Applicant’s arguments filed December 9, 2021 have been fully considered.
The following objections and rejections are withdrawn in view of the Applicant’s arguments and amendments to the claims, or the cancellation of the claims subject to the rejection:

Objection to claim 15
Rejection of claims 15-16, 18-20, 22-29 and 43 under 35 USC § 112(b), indefiniteness, 
withdrawn in part
Rejection of claims 19 and 43 under 35 USC § 112(b), indefiniteness
Rejection of claims 20, 22-29 under 35 USC § 112(b), lack of antecedent basis


Rejection of claims 15-16, 18, 20 and 22-29 under 35 USC § 112(b), indefiniteness
	The rejections of instant claim 15, and its dependent claims, are withdrawn in view of the claim amendments and Applicant’s arguments (Remarks, pp. 9-12).	

Applicant did not address the rejections of claim 20 or claim 22, and its dependent claims, and thus these rejections are maintained. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


generally cylindrical geometry with a fixed diameter between the … ends”. Claim 15, from which claim 20 depends, requires that the device have a generally conical external geometry with a generally conical central channel, and further requires a narrow end and a wide end. Since claim 20 incorporates the limitations of claim 15, it is not clear how the claim 20 device could have both generally conical and generally cylindrical geometries at the same time, and also have ends with a fixed diameter at the same time as ends that are either narrow or wide.

Claim 22 recites the limitation “wherein the first open end exhibits a narrower diameter than the second open end”. Claim 15, from which claim 22 depends, recites a device with a generally conical geometry. It seems that a device with a generally conical geometry would always have one end that is narrower than the other end. Therefore, it is not clear if this limitation is reciting an inherent property of the claim 15 device, or if it is intended to be structurally limiting the device. If it is the latter, it is also not clear what those structural limitations would be.

Claims 23-29 depend directly or indirectly from claim 22, and consequently incorporate the indefiniteness issues of claim 22.

Allowable Subject Matter
Claims 15-16 and 18 are allowed.
Conclusion
Claims 15-16, 18, 20 and 22-29 are being examined. Claims 20 and 22-29 are rejected. Claims 15-16 and 18 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                     

/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637